Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments dated 3/11/22 have been entered. Claims 2, 4, 11, 15-20, 22, and 23 have been cancelled with claims 27-31 being newly added. This leaves claims 1, 3, 5-10, 12-14, 21, and 24-31 currently active and pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 14, which have been amended to read, in part, “the polymer film includes a first polymer film that is applied to a first side of the glass layer and a second polymer film that is applied to a second side of the glass layer,” (emphasis added). 
It is unclear whether “the polymer film” of line 1 for claim 5 and line 2 for claim 14 comprises both the first and second polymer film. As before, claim 21 provides proper antecedent support for first and second polymer films on opposing faces of the glass layer, it is respectfully suggested that similar language be utilized for claims 5 and 14. For example, adding “a first polymer film” to claims 1 and 9, then in claims 5 and 14 “wherein the foldable composite display further comprises a second polymer film.” This language is not proscriptive and is for illustrative purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8-10, 12, 14, 21, 24, 27, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ai et al. (US 10,020,462) in view of Murashige (US 2012/0196103). 
Regarding claims 1, 5, 6, 9, 10, 14, Ai teaches an electronic apparatus with a housing (Ai col. 3, ln 33-44), internal components (Ai col. 3, ln 32-38; col. 4, ln 30-65; col.5, ln 50-52; col. 9, ln 34-39), a foldable display (Ai col. 4, ln 18-22; col. 4, ln 66-col. 5, 10), and a foldable composite display cover (Ai col. 4, ln 1-8) which may comprise layers of glass and/or plastic (Ai col. 4, ln 1-8) and a hard coating layer (Ai col. 7, ln 13-28). Ai further teaches that the display cover may comprise a glass layer (item 24) with a total thickness of 20-100 µm (Ai col. 6, ln 18-24) which is thinned (grooved) in specific regions to impart greater flexibility (Ai col. 5, ln 53-55) with a polymer support layer (analogous to Applicant’s ‘second polymer film’) (item 32) which may only fill the grooves, or may act as a full-surface support layer for the glass layer to help prevent cracking (Ai col. 6, ln 44-60). As there are no described intervening layers, the polymer support layer (item 32) may be considered to be directly applied to the glass layer.
Ai is silent with respect to a first polymer film layer on the opposing major surface of the glass layer, with a hard coat applied thereto.
Ai and Murashige are related in the field of thin plate glass substrates. Murashige teaches a glass substrate (“display cover”) of thickness 10-100 µm for a display device (Murashige para 2) comprising a central glass layer (item 10) with two polymer, such as polyamide (Murashige para 52), films directly attached to both major surfaces of the glass layer (items 11, 11’) (Murashige para 27; fig 1a). Murashige further teaches that there may be an additional hard coating layer(s) on the side of the polymer films opposite the glass layer (Murashige para 95-97). Utilizing polymer, such as polyamide, films on both major surfaces reduces warping and waviness from thermal stresses (Murashige para 45) and further inhibits the ability of cracks to propagate through the glass layer (Murashige para 46).
It would be obvious to one of ordinary skill in the art to modify the display cover glass of Ai to include an additional polymer (polyamide) layer with a hard coating layer as taught by Murashige because this would provide the glass cover layer of Ai with increased crack resistance of the glass, as well as increased resistance to warping.
Regarding claim 8, Ai in view of Murashige teaches a foldable display and foldable cover glass as above for claim 9. Ai further teaches that in addition to the display layer, and the display cover layer, additional layers such as additional polymer substrates may be included (Ai col. 4, ln 1-22).  
Regarding claim 12, Ai in view of Murashige teaches a foldable display and foldable cover glass as above for claim 9. It is noted that any given position or curvature may be considered a ‘default’ orientation. As such, because Ai in view of Murashige teaches that the taught laminate may be folded and curved, it would be expected to be able to exist in a ‘default’ curved state.
Regarding claims 21 and 24, Ai teaches an electronic apparatus with a housing (Ai col. 3, ln 33-44), internal components (Ai col. 3, ln 32-38; col. 4, ln 30-65; col.5, ln 50-52; col. 9, ln 34-39), a foldable display (Ai col. 4, ln 18-22; col. 4, ln 66-col. 5, 10), and a foldable composite display cover (Ai col. 4, ln 1-8) which may comprise layers of glass and/or plastic (Ai col. 4, ln 1-8) and a hard coating layer (Ai col. 7, ln 13-28). Ai further teaches that the display cover may comprise a glass layer (item 24) with a total thickness of 20-100 µm (Ai col. 6, ln 18-24) which is thinned (grooved) in specific regions to impart greater flexibility (Ai col. 5, ln 53-55) with a polymer support layer (analogous to Applicant’s ‘second polymer film’) (item 32) which may only fill the grooves, or may act as a full-surface support layer for the glass layer to help prevent cracking (Ai col. 6, ln 44-60). As there are no described intervening layers, the polymer support layer (item 32) may be considered to be directly applied to the glass layer.
Ai is silent with respect to a first polymer film layer on the opposing major surface of the glass layer, with a hard coat applied thereto.
Ai and Murashige are related in the field of thin plate glass substrates. Murashige teaches a glass substrate (“display cover”) of thickness 10-100 µm for a display device (Murashige para 2) comprising a central glass layer (item 10) with two polymer films directly attached to both major surfaces of the glass layer (items 11, 11’) (Murashige para 27; fig 1a). Murashige further teaches that there may be an additional hard coating layer(s) on the side of the polymer films opposite the glass layer (Murashige para 95-97). Utilizing polymer films on both major surfaces reduces warping and waviness from thermal stresses (Murashige para 45) and further inhibits the ability of cracks to propagate through the glass layer (Murashige para 46).
It would be obvious to one of ordinary skill in the art to modify the display cover glass of Ai to include an additional polymer layer with a hard coating layer as taught by Murashige because this would provide the glass cover layer of Ai with increased crack resistance of the glass, as well as increase resistance to warping.
It is further noted that any given position or curvature may be considered a ‘preformed curved’ orientation. As such, because Ai in view of Murashige teaches that the taught laminate may be folded and curved, it would be expected to be able to exist in a ‘preformed’ curved state.
Regarding claim 27, Ai in view of Murashige teaches the foldable apparatus as above for claim 1. It is noted that “the polymer film is applied to the glass layer using polymer solution casting,” is a product-by-process type limitation. As Ai in view of Murashige teaches that the polymer layer is directly adjacent to the glass layer, with no intervening layers, the combination of references meets the claimed structure.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claim 28, Ai in view of Murashige teaches the foldable apparatus as above for claim 1. Because Ai in view of Murashige comprises both a foldable display and a foldable display cover, it wuld be expected to be fully capable of ‘shift[ing] a location of a neutral axis location.’
Regarding claim 30, Ai in view of Murashige teaches the foldable apparatus as above for claim 1. It is noted that “the polymer film is applied directly to the glass layer using spin coating or dip coating,” is a product-by-process type limitation. As Ai in view of Murashige teaches that the polymer layer is directly adjacent to the glass layer, with no intervening layers, the combination of references meets the claimed structure.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claim 31, Ai in view of Murashige teaches the foldable apparatus as above for claim 21. It is noted that “the composite display cover is preformed in the curved orientation via a curved mandrel,” is a product-by-process type limitation. As Ai in view of Murashige teaches that the composite display cover may be curved, bent, and/or folded, Ai in view of Murashige meets the physical limitation requiring that the composite display cover is ‘pre’formed in a curved orientation.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

Claims 3, 7, 13, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ai et al. (US 10,020,462) in view of Murashige as applied to claim 1 above, and further in view of Thies et al. (US 2006/0014012).
Regarding claims 3, 7, and 13, Ai in view of Murashige teaches a foldable display apparatus as above for claims 1 and 9. Murashige further teaches that the first and/or second polymer films may have a modulus of elasticity (“a modulus”) of 1.5-7 GPa (Murashige para 47). One of ordinary skill in the art would have considered the invention to have been obvious because the modulus of the resin taught by Murashige, and utilized in Ai in view of Murashige, overlaps with the instantly claimed modulus of the resin and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Ai in view of Murashige is silent with respect to the hard coat layer comprising inorganic particles and a higher modulus of elasticity than the polymer film. 
Murashige and Thies are related in the field of hard coating layers. Thies teaches a hard coating layer comprising 5-75 wt% (Thies abs, claim 6) silica particles (Thies para 38) with a reduced tensile modulus (“a modulus”) of 20 GPa or more (Thies para 66) which provides for a hard coat with durable mechanical properties (Thies para 7). It would be obvious to one of ordinary skill in the art to modify the hard coating layer of Ai in view of Murashige to be a hard coating layer comprising 5-75 wt% silica as taught by Thies because the hard coat of Thies provides a coating with durable mechanical properties. Further, this combination would yield a laminate with a hard coat layer with a higher modulus of elasticity than the polymer film.
Regarding claims 25 and 26, Ai in view of Murashige teaches a foldable display apparatus as above for claim 21. Murashige further teaches that the first and/or second polymer films may have a modulus of elasticity (“a modulus”) of 1.5-7 GPa (Murashige para 47). One of ordinary skill in the art would have considered the invention to have been obvious because the modulus of the resin taught by Murashige, and utilized in Ai in view of Murashige, overlaps with the instantly claimed modulus of the resin and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Ai in view of Murashige is silent with respect to the hard coat layer comprising at least 50 wt% silica particles, and the hard coat layer having a modulus of 20-30 GPa.
Murashige and Thies are related in the field of hard coating layers. Thies teaches a hard coating layer comprising 5-75 wt% (Thies abs, claim 6) silica particles (Thies para 38) with a reduced tensile modulus (“a modulus”) of 20 GPa or more (Thies para 66) which provides for a hard coat with durable mechanical properties (Thies para 7). It would be obvious to one of ordinary skill in the art to modify the hard coating layer of Ai in view of Murashige to be a hard coating layer comprising 5-75 wt% silica as taught by Thies because the hard coat of Thies provides a coating with durable mechanical properties.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ai in view of Murashige as applied to claim 9 above, and further in view of Jones et al. (US 2018/0217639).
Regarding claim 29, Ai in view of Murashige teaches a foldable composite display cover as above for claim 9.
Ai in view of Murashige is silent with respect to the glass layer being chemically strengthened via ion exchange.
Ai in view of Murashige and Jones are related in the field of foldable electronics including a display layer and a cover glass layer. Jones teaches subjecting glass cover sheets to strengthening by ion exchange before being placed in the electronic device to put the surface of the glass under compressive stress (Jones para 158-162). It would be obvious to one of ordinary skill in the art to subject the glass layer of Ai in view of Murashige to strengthening by ion exchange because this provides a glass with compressive stresses at the surface, yielding a stronger material.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/11/22, with respect to the rejection(s) of claims 9-12, 14, and 21-24 under 35 USC 102(a)(1) and claims 1-8, 13, 25, and 26 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ai et al. (US 10,020,462) in view of Murashige (US 2012/0196103).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        
6/12/2022